Citation Nr: 1727103	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for flat feet.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to an initial rating in excess of 20 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes before the Board of Veterans Appeals (Board) from a July 2009 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for flat feet and for migraines; granted service connection for lumbar spine degenerative disc disease (DDD) and assigned a 10 percent rating, effective July 9, 2008; and granted service connection for bilateral tinea pedis and assigned a 0 percent (non-compensable) rating, effective July 9, 2008.  

By rating decision dated in October 2016, the RO granted an initial 20 percent rating for lumbar spine DDD, effective July 9, 2008.  The Veteran continued his appeal for a higher rating for lumbar spine DDD.

In January 2013, the Board remanded this matter for further development. 

With regard to the Veteran's claim for an initial compensable rating for bilateral tinea pedis, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran has flat feet that may be related to his active service

2. The competent evidence is in relative equipoise as to whether the Veteran's headaches are related to his active service.

3. The Veteran's lumbar spine disability, which encompasses DDD and degenerative joint disease, is manifested by complaints of pain, limitation of motion with pain, and flare-ups, but has not resulted in incapacitating episodes during the previous 12 months; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any associated objective neurologic abnormalities.


CONCLUSIONS OF LAW

1. Flat feet were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2. Resolving reasonable doubt in favor of the Veteran, his headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for an initial rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in December 2008 and August 2011.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the VA examinations dated in March 2009 and August 2016 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his attorney has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Flat Feet

Service treatment records (STRs) indicate that on enlistment examination in April 1987, mild, asymptomatic pes planus was noted. 

In an informal claim for service connection received in July 2008, the Veteran requested compensation benefits for "flat feet", indicating that during service he had trench foot, emersion foot, jungle rot, and constant problems with his feet while he was in Panama in 1987 - 1989.  He reported being treated while in the military, and that presently his feet were peeling all the time, painful, tender, discolored, and had bad circulation. 

In a statement dated in January 2009, the Veteran stated that in service he was treated for different foot problems, including trench foot, emersion foot, jungle rot, and different kinds of fungus, and that these conditions usually rendered him unable to walk properly for weeks.  He also indicated, in conjunction with his claim for a back condition, that he was a paratrooper in service, was on airborne status, and made numerous jumps.

On a VA DBQ (disability benefits questionnaire) examination in August 2016, it was noted that the Veteran had no complaints regarding his feet.  He was diagnosed with bilateral calcaneal spurs which were shown on x-rays, but it was noted that the calcaneal spurs were asymptomatic.  X-rays also showed intact arches of both feet.  It was noted that the Veteran had been diagnosed to have flat feet, however, he reported no complaints regarding his feet and also stated he had no flat feet.  In rendering an opinion, the examiner noted that review of the service medical records revealed an enlistment report of medical examination, dated in April 1987, which showed a diagnosis of mild pes planus, asymptomatic, not considered disabling.  The examiner noted that evaluation of the Veteran's feet showed no evidence of any pes planus and/or pes plana condition, and stated that this was corroborated by the most current x-ray of the feet, dated August 2016, which clearly showed intact arches of both feet.  The examiner noted there was no mention of any collapsed arches or pes planus on x-rays, and that even the Veteran denied having any flat feet condition.  The examiner opined that there was therefore no aggravation of his feet during service.  The examiner also opined that the diagnosis of mild pes planus on the Veteran's enlistment examination was an error in diagnosis, and that if x-rays had been performed during that time, this error would have been prevented.

As noted above, the threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  Herein, review of the competent evidence of record, which includes a VA examination and VA treatment records, does not show any current finding of flat feet or pes planus.  Additionally, the Veteran denied any foot complaints and denied having flat feet on the VA examination 2016.  Although mild, asymptomatic, pes planus was noted on the enlistment examination in service, the August 2016 examiner opined that that diagnosis of mild pes planus on the enlistment examination was an error in diagnosis, and that if x-rays had been performed during that time, this error would have been prevented.   Indeed, the only evidence of pes planus or flat feet was the one instance during service in 1987.  The weight of the evidence therefore indicates that the pes planus noted on entry into service was either a misdiagnosis and/or an acute and transitory condition that resolved and does not represent a chronic disability.  The Board also notes that while STRs do show the Veteran received treatment for his feet in service, this was primarily related to a foot rash, for which service connection for tinea pedis has already been granted.  

The Board acknowledges that the Veteran initially filed a claim for service connection for flat feet, claiming he had foot problems for which he received treatment in service.  Lay persons are competent to provide opinions on some medical issues, however, the specific issues in this case, diagnoses of flat feet/pes planus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Although the Veteran is competent to report symptoms, there is no indication that he is competent to diagnose any related disability.  

As the Veteran does not have a current disability of flat feet, service connection is not warranted.  Brammer v. Derwinski, supra.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for flat feet must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. Migraine Headaches

The Veteran essentially contends that he has had headaches since service.

STRs are silent for any report of or finding of headaches.

VA treatment records showed that in August 2003 the Veteran denied any headaches.  In September 2007, he reported having headaches.  

In a January 2009 statement, the Veteran reported he first noticed having headaches or migraines in 1991.  He indicated that whenever he had one of those attacks, the symptoms would vary from a sharp pain on both sides of his forehead, a running pain from the front to the back, and pain going from left to right, and that sometimes he felt like he had a brain freeze, but that the worse one would usually start and end at the back of his neck.

On a VA Gulf War registry examination in September 2010, the Veteran reported he had a history of migraine headaches that occurred weekly. 

On a VA treatment record dated in August 2013, the Veteran reported having migraines, occasional attacks, but manageable.  

On a VA DBQ examination in August 2016, it was noted that the Veteran had a diagnosis of tension headaches.  He reported that the headaches started at the back of the head/nape region, were not relieved by analgesic, and had an onset in the late 80s in the Army.  He reported having no consultations, and only asked for Tylenol or Motrin, from which he had relief.  His headaches were quite frequent but he could not quantify.  It was noted that the Veteran separated from service in 1991, and still had headaches, but not as much.  The examiner opined that the Veteran's headaches were less likely than not incurred in or caused by service.  For rationale, the examiner noted that the Veteran's records did not show any injury incurred in service that was related to his head or neck; that the Veteran denied any history of head trauma or vehicular accident; that the Veteran's ailments included impaired fasting sugar, hyperuricemia, chronic low back pain, hypertension, dyslipidemia, dilated cardiomyopathy, and history of congestive heart failure, which were not related to his headache condition - which is a tension-type headache.  The examiner also noted that there was no mention in the Veteran's service treatment records of any complaint of headache.  

The Veteran contends that his headaches had an onset in service.  Based on the evidence presented, a current disability has been established.  In that regard, the Veteran is competent to report that he has readily identifiable symptoms such as chronic headache pain.  STRs, however, show no report or finding of headaches.  What is missing, however, is a link between the Veteran's current headaches and his active service.  As noted above, the 2016 VA examiner opined that the Veteran's current headaches were not related to service, essentially because records did not show any head or neck injury in service nor did service records include any mention or complaint of headache.  However, the Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Here, the Veteran credibly reports that his headaches have been recurrent since service.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  The Veteran is competent to report that he had headaches in and since service - even in the absence of documented treatment.  Therefore, since the VA opinion appears to disregard the Veteran's competent lay statements, which the Board finds credible, the opinion is inadequate.  In light of the inadequate VA medical nexus opinion, the Board is left only with the Veteran's competent and credible report of having headache symptoms since service.  See 38 C.F.R. § 3.303(d).  
Considering the totality of the evidence, to include the Veteran's current diagnosis of headaches, his competent and credible assertions of having headaches since service, as well as the VA examiner's negative opinion, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for headaches is therefore granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Higher Initial Rating for Lumbar DDD

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar spine disability, which includes DDD and DJD, has been evaluated as 20 percent disabling, effective from July 9, 2008, pursuant to Diagnostic Code (DC) 5242.  DC 5242 pertains to degenerative arthritis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, DC 5242.  

As noted above, the service-connected lumbar disability encompasses DDD, which may be rated under the General Rating Formula, or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.

Under the General Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, Note (2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206   (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.  38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Review of the competent evidence of record includes a VA examination in March 2009, at which the Veteran reported that he began to develop back pain with parachute landings, and that his back pain had gotten worse over the years.  He denied a history of urinary symptoms, numbness, paresthesias, or leg or foot weakness.  In describing the symptoms related to his back condition, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant moderate back pain that was pinching and sometimes sharp, but did not radiate.  He reported severe flare-ups of his spinal condition, every 5 to 6 months, which lasted for 1 to 2 days.  Precipitating factors included being in awkward positions, and alleviating factors included stretching and cracking the back.  The Veteran described that during flare-ups he experienced severely decreased range of back motion, and slower mobility.  He denied incapacitating episodes of spine disease.  Limitations on walking were described as being able to walk 1 to 3 miles.  Physical examination of the spine revealed normal posture and normal gait.  Examination of the spine revealed no spasms, atrophy, guarding, tenderness, or weakness.  Range of thoraco-lumbar spine testing revealed flexion was to 90 degrees, extension was to 26 degrees, and left and right lateral flexion and rotation were to 30 degrees, with objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range of motion.  The diagnoses included lumbar degenerative disc and joint disease, and it was noted that the Veteran was not currently employed, but that his back condition had mild to moderate effects on the Veteran's usual daily activities. 

On a VA treatment record dated in April 2011, the Veteran was seen for chiropractic follow-up for chronic pain in the lumbar area that was aggravated by bending, lifting, prolonged sitting, prolonged walking, and prolonged standing, and relieved with chiropractic intervention, getting up and moving around, medication, and resting.  The pain was described as dull and aching, and was rated at a 9 on a scale of 1 to 10, with intermittent radiating pain to the lower back and glutes.  It was noted that he was prescribed a lumbar support belt in November - December 2009, and that he started using a walking cane in January 2010.  On examination, he reported no changes in his lower back since the last visit, stated that his lower back pain was 9 out of 10, but he did not take any pain medication.  He denied radicular symptoms, and reported he continued with daily exercises and daily walks.  Range of lumbar motion testing revealed full flexion to 90 degrees with no pain, extension to 20 degrees with pain, and full right and left rotation and full right and left lateral flexion, with no pain.  There was tenderness on palpation of the lumbar paraspinals, and he had muscle spasms in the right and left lumbar paraspinals.  

On a VA DBQ examination for back conditions in August 2016, the diagnoses included degenerative arthritis of the spine, intervertebral disc syndrome, and spondylolisthesis.  The Veteran reported having flare-ups of sharp pain in the lower back area, level 8 - 9 out of 10, and that acetaminophen and bedrest brought the pain down to a bearable level of 4 - 5 out of 10.  He reported having functional impairment including problems/difficulty going up and down stairs, carrying/lifting heavy loads, stooping, picking up/reaching for objects on the ground.  Range of motion testing revealed forward flexion to 60 degrees, extension to 15 degrees, and right and left lateral flexion and rotation were to 25 degrees.  Pain was noted on the examination and caused functional loss as there was pain on forward flexion and extension, and pain on weight-bearing.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, with no additional loss of range of motion.  The examiner concluded that the examination was medical consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner found that pain significantly limited the Veteran's functional ability with repeated use over a period of time and with flare-ups, and also opined that in terms of motion there was approximately 5 to 10 degrees of additional loss of range of motion in all directions.  It was also noted that the Veteran had guarding of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  The Veteran did not report radicular pain or have any other signs or symptoms due to radiculopathy or any other neurologic abnormalities related to his back condition.  It was noted that he did have intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but he had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the past 12 months.  He regularly used a cane due to his lower back pain.  An x-ray of the lumbosacral spine revealed degenerative disc disease with slight retrolisthesis, L5-S1; spondylosis deformans; and straightening of the lumbar lordosis denoting muscular spasticity.  The examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work because he had problems/difficulty with going up and down steps, carrying/lifting heavy loads, stooping, and picking up/reaching for objects on the ground.

Upon review of the competent evidence of record, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbar disability.  In that regard, the Board notes that the evidence of record does not show forward flexion to 30 degrees or less, favorable ankylosis, or incapacitating episodes lasting at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  Rather, flexion ranged from being full to limited to 60 degrees, with no additional limitation of motion upon repetition.  Even considering additional functional loss such as flare-ups, the service-connected lumbar spine disability does not more nearly approximate the next highest level as there was full muscle strength.  Furthermore, there was no evidence of ankylosis, or incapacitating episodes lasting at least 4 weeks but less than 6 weeks during the past 12 months.  The Board also finds that the service-connected lumbar spine disability has never been manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 20 percent rating. 38 C.F.R. § 4.7. 
The Board has considered the Veteran's complaints of low back pain and reported limits, as well as potential additional limitation of functioning resulting therefrom.  On the VA examination in 2009, the Veteran reported having severe flare-ups every 5 to 6 months, and he had objective evidence of pain following repetitive lumbar motion noted, but no additional limitations after 3 repetitions of range of motion.  On the VA examination in 2016, the Veteran again reported having flare-ups, and the examiner noted that the Veteran's pain on flexion and extension and weight bearing caused functional loss, but also noted that the Veteran was able to perform repetitive use testing with no additional loss of range of motion.  The examiner found that pain significantly limited the Veteran's functional ability with repeated use over a period of time and with flare-ups, and included approximately 5 to 10 degrees of additional loss of range of motion in all directions.  It was also noted that the Veteran had guarding of the thoracolumbar spine.  While the Veteran has reported having flare-ups and has clearly experienced functional loss due to pain, there is insufficient objective evidence to conclude that his back pain and other back symptoms have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, supra. 

The Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumbosacral spine disability, under 38 C.F.R. § 4.71a, General Rating Formula, Note (1), but finds that although muscle spasms were noted, no atrophy or sensory loss has been noted, and the Veteran has denied bladder/bowel impairment and has denied radicular symptoms.  Moreover, the clinical evidence does not show neurological impairment or radiculopathy.  Accordingly, a separate compensable rating for neurological manifestations of the service-connected lumbosacral disability is not warranted. 

Based on the foregoing, the Board finds that the preponderance of the competent of record does not support the grant of a rating in excess of 20 percent for the service-connected lumber disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.
The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period. 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The Board finds that evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected lumbar disability is inadequate.  In particular, the rating criteria used to evaluate the Veteran's service-connected lumbar spine disability expressly contemplate pain, range of motion and all functional loss.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Service connection for flat feet is denied.

Service connection for headaches is granted.

An initial rating in excess of 20 percent for the service-connected lumbar spine disability is denied.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


